Case: 20-40811     Document: 00516110190         Page: 1    Date Filed: 11/29/2021




           United States Court of Appeals
                for the Fifth Circuit                          United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                              November 29, 2021
                                  No. 20-40811                   Lyle W. Cayce
                                                                      Clerk

   Ledell Coleman,

                                                           Plaintiff—Appellant,

                                      versus

   BP Exploration & Production, Incorporated; Grand
   Isle Shipping, L.L.C.,

                                                        Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 3:19-CV-102


   Before Higginbotham, Willett, and Duncan, Circuit Judges.
   Don R. Willett, Circuit Judge:
         High ocean winds caused an oil-platform worker to injure his back
   while building scaffolding. He sued the companies managing both the day-to-
   day construction and the overall construction project. Neither company was
   his direct employer. Because a reasonable jury could not find either company
   liable for the worker’s injury, we AFFIRM summary judgment for
   Defendants.
Case: 20-40811      Document: 00516110190          Page: 2    Date Filed: 11/29/2021




                                    No. 20-40811


                                          I
          Shell Pipeline Co. LP wanted to expand a fixed oil platform that it
   operated out on the Outer Continental Shelf (“OCS”), off Louisiana’s
   coast. Not wanting to manage the expansion project itself, Shell engaged BP
   Exploration & Production. BP then delegated the project’s day-to-day
   management to Grand Isle Shipping, LLC. From there, Grand Isle engaged
   Brand Energy Services to build some scaffolding on the platform. One of
   Brand’s scaffold builders was Ledell Coleman, the plaintiff appellant.
          Safety out on the platform was paramount. BP made everyone adopt
   and receive training on its safety rules; required Grand Isle to “take full
   responsibility for the . . . safety of all its operations and methods”; used on-
   site safety supervisors; and delegated to everyone authority to “stop work”
   if conditions were unsafe. Grand Isle did similarly. It required Brand to
   expressly warrant that its workers could perform the work “safely”; also
   used on-site safety supervisors; tightly controlled access to the tools that
   Brand used to build the scaffolding; and issued applicable safety equipment
   to Brand’s employees. Brand, in turn, retained autonomy over when it would
   work. It completed a “Job Safety Environmental Assessment” before every
   shift and, as part of that assessment, considered “weather conditions” when
   deciding “the right time” to work.
          The right time to work was not when Coleman first arrived at the
   platform. High winds kept Coleman on a housing vessel, located adjacent to
   the platform, for five days after he arrived. On the fifth day, though, BP told
   Brand that the wind had died down to “like, 22” knots. Brand decided that
   “now [is] the right time to [do] the work.” BP then began to transport
   Coleman and other Brand workers onto the platform.
          Though the wind continued, Coleman arrived at the platform and
   began to build the scaffolding. To build the scaffolding, Coleman had to carry




                                          2
Case: 20-40811           Document: 00516110190               Page: 3   Date Filed: 11/29/2021




                                            No. 20-40811


   heavy, eight-foot-long scaffolding boards. At some point while he was
   carrying a board, the wind gusted and “got up under it.” Coleman tried to
   “snatch[] it to keep it from going overboard.” Something in his back
   “popped” and his back began to hurt. Coleman informed his supervisor and
   returned to the housing vessel. He was evacuated the next day.
           Coleman sued BP and Grand Isle in Texas state court for negligence.1
   Grand Isle removed the case to federal district court. Following discovery,
   each Defendant moved for summary judgment on Coleman’s remaining
   claims. They argued that Louisiana’s independent-contractor rule barred
   holding them liable for Brand’s negligence. They further argued that no
   evidence supported that they committed independent negligent acts against
   Coleman. The district court agreed, granted both motions, and then entered
   a final judgment dismissing Coleman’s claims. Coleman appealed.
                                                  II
           We review summary judgment de novo and apply the same standard
   as the district court.2 We may affirm only if no genuine dispute of material
   fact exists and Defendants were entitled to judgment as a matter of law.3
   Defendants may satisfy their burden by demonstrating “a complete failure of
   proof” on an “essential element” of Coleman’s case.4 Still, we must view all
   evidence and draw all justifiable inferences in favor of Coleman, the




           1
           Coleman brought other claims as well, but he agreed to dismiss them prior to
   Defendants’ motions for summary judgment.
           2
            Hall CA-NV, L.L.C. v. Old Republic Nat’l Title Ins. Co., 990 F.3d 933, 936 (5th
   Cir. 2021) (citation omitted).
           3
               Id.
           4
               Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).




                                                   3
Case: 20-40811           Document: 00516110190              Page: 4       Date Filed: 11/29/2021




                                            No. 20-40811


   nonmovant.5 A “genuine” fact dispute exists only if a reasonable jury could
   return a verdict for Coleman based on the evidence. 6 “Conclusional
   allegations and denials, speculation, improbable inferences, unsubstantiated
   assertions, and legalistic argumentation do not adequately substitute for
   specific facts showing a genuine issue for trial.”7
           The parties agree that we should look to Louisiana law in evaluating
   Coleman’s claims against the summary-judgment standard. We agree with a
   caveat. The platform where Coleman was injured was located off Louisiana’s
   coast and affixed to the OCS. Federal law exclusively governs out on the
   OCS.8 Not the state of Louisiana’s. But given the platform’s location, we
   will adopt Louisiana law “as surrogate federal law” when it is “applicable and
   not inconsistent with . . . other Federal laws.”9
           Louisiana vicarious-liability and negligence law is applicable and not
   inconsistent with other federal laws in this case. As the Supreme Court
   recently explained, we adopt state law “only where there is a gap in federal
   law’s coverage.”10 If “a federal law addresses the issue at hand,” then no gap
   exists.11 The parties do not point us to any federal laws that address the merits




           5
               Old Republic, 990 F.3d at 936 (citation omitted).
           6
                TIG Ins. Co. v. Sedgwick James of Wash., 276 F.3d 754, 759 (5th Cir. 2002).
           7
               Id.
           8
             Rodrigue v. Aetna Cas. & Sur. Co., 395 U.S. 352, 357 (1969) (holding that “federal
   law is ‘exclusive’ in its regulation” of “artificial islands and fixed structures erected” out
   on the OCS (quoting Outer Continental Shelf Lands Act, ch. 345, sec. 4, 67 Stat. 462, 462
   (1953) (codified as amended 43 U.S.C. § 1333) [hereinafter OCSLA])).
           9
                Id. (quoting OCSLA section 4).
           10
                Parker Drilling Mgmt. Svcs., Ltd. v. Newton, 139 S. Ct. 1881, 1892 (2019).
           11
                Id.




                                                   4
Case: 20-40811           Document: 00516110190               Page: 5       Date Filed: 11/29/2021




                                             No. 20-40811


   in this case. Therefore, we will adopt Louisiana law—as surrogate federal
   law—in deciding it.
                                                  III
           Coleman contends that a genuine dispute of material fact exists on
   whether Defendants are vicariously liable for Brand’s negligence. He bases
   his contention on three different theories: (A) that Brand was not an
   independent contractor with respect to Defendants; (B) even if Brand was an
   independent contractor, then Defendants exercised operational control over
   it; and (C) even if Brand was an independent contractor, then Defendants are
   vicariously liable for authorizing unsafe work practices. We are unpersuaded.
                                                   A
           Coleman’s first vicarious-liability theory is that Brand was not
   Defendants’ independent contractor, but their employee. Adopting
   Louisiana law, “a principal is not liable for the negligent acts of an
   independent contractor acting pursuant to the contract.”12 The five
   “Hickman” factors govern deciding whether Brand qualified as an
   independent contractor.13 On this evidence their balance weighs in
   Defendants’ favor.




           12
                E.g., Graham v. Amoco Oil Co., 21 F.3d 643, 645 (5th Cir. 1994) (citation omitted).
           13
             Hickman v. S. Pac. Transp. Co., 262 So. 2d 385, 390–91 (La. 1972); see also Tower
   Credit, Inc. v. Carpenter, 825 So. 2d 1125, 1129 (La. 2002) (summarizing the Hickman
   factors).




                                                   5
Case: 20-40811           Document: 00516110190             Page: 6       Date Filed: 11/29/2021




                                            No. 20-40811


                                                 (1)
           The first Hickman factor is whether “there is a valid contract between
   the parties.”14 The parties do not dispute the validity of the contracts in the
   record between Brand and Grand Isle, and between Grand Isle and BP.
   Therefore, the first Hickman factor weighs in Defendants’ favor.
                                                 (2)
           The second Hickman factor is whether “the work being done is of an
   independent nature such that the contractor may employ non-exclusive
   means in accomplishing it.”15 At least one Louisiana court has held that this
   factor weighs against independent-contractor status when a worker is
   required to use specific tools.16
           The second factor applies differently to each Defendant. No evidence
   supports that BP interfered with the means that Brand chose for
   constructing the scaffolding. Not so for Grand Isle. Grand Isle admitted in
   deposition that it “own[ed]” the tools that Brand “utiliz[ed]” to complete
   the scaffolding work: the “hammers,” “wrenches,” “safety harnesses,” and
   “things like that.” Grand Isle also stored these tools for Brand in “tool
   houses.” On this evidence a reasonable jury could find that Grand Isle
   required Brand to use specific tools to complete the scaffolding work.
   Therefore, this factor weighs in BP’s favor, but against Grand Isle’s.




           14
                Carpenter, 825 So. 2d at 1129.
           15
                Id.
           16
              See Kibodeaux v. Progressive Ins. Co., 4 So. 3d 222, 226 (La. Ct. App. 2009) (noting
   that an inspector “would most likely not have been allowed to substitute his own badge or
   his own inspection cards, in place of those provided”).




                                                  6
Case: 20-40811           Document: 00516110190             Page: 7      Date Filed: 11/29/2021




                                            No. 20-40811


                                                 (3)
           The third Hickman factor is whether “the contract calls for specific
   piecework as a unit to be done according to the independent contractor’s own
   methods, without being subject to the control and direction of the principal,
   except as to the result of the services to be rendered.”17 Still, principals may
   exercise control and direction over the end result of the work without
   creating an employer-employee relationship.18 Further, Louisiana courts are
   reluctant to incentivize dangerous work practices by creating an employer-
   employee relationship based merely on workplace-safety standards.19
           The third factor weighs in BP’s favor. Coleman argues that BP’s
   safety rules, on-the-platform supervision, and reporting requirements were
   so pervasive that BP effectively specified Grand Isle and Brand’s work-
   performance standards. We disagree. No evidence supports that BP’s
   general safety rules prescribed how Brand needed to build scaffolding.20



           17
              Carpenter, 825 So. 2d at 1129. Louisiana courts have found that certain facts make
   this factor weigh against finding an independent-contractor relationship—for example,
   unilaterally specifying work-performance standards, work hours, and work location,
   Kibodeaux, 4 So. 3d at 226; Simon v. Farm Bureau Ins. Co., 297 So. 3d 147, 152 (La. Ct. App.
   2020), or causing workers to fear termination for non-compliance with any of these, Simon,
   297 So. 3d at 152–53.
           18
                Carpenter, 825 So. 2d at 1129.
           19
               See Davenport v. Amax Nickel, Inc., 569 So. 2d 23, 28 (La. Ct. App. 1990)
   (“Imposing liability based on that theory could lead to the absurd result of encouraging
   owners to ignore and condone safety violations by independent contractors in order to
   avoid liability.”).
           20
              Even if they did, it would take an exceptional case before workplace-safety rules
   could cause the third Hickman factor to weigh against an independent-contractor
   relationship. The law encourages workplace safety out on the OCS. Not vice-versa. Id.; see
   also LeJune v. Shell Oil Co., 950 F.2d 267, 270 (5th Cir. 1992) (commenting that, under
   Louisiana law, “[t]he fact that a principal takes an active interest in the safety of the
   employees of its independent contractor does not, in and of itself, constitute direct




                                                  7
Case: 20-40811           Document: 00516110190             Page: 8      Date Filed: 11/29/2021




                                            No. 20-40811


   Further, BP was entitled to exercise direction and control over the end result
   of Brand’s services through reporting requirements. Coleman also equates
   BP’s control over transportation to and from the platform with specifying
   Brand’s work hours. But the record reflects that BP did not make
   transportation decisions unilaterally. Brand decided when to work, and BP
   decided when to transport. Without more, we can only speculate that BP
   actually specified Brand’s work hours. Because speculation cannot support a
   genuine fact dispute, this argument fails to persuade as well.21
           The third factor also weighs in Grand Isle’s favor. Despite Coleman
   pointing to Grand Isle’s routine supervision on the platform, no evidence
   supports that Grand Isle ever prescribed how Brand needed to build
   scaffolding.
                                                 (4)
           The fourth Hickman factor is whether “there is a specific price for the
   overall undertaking agreed upon.”22 The record and parties’ arguments are
   unclear on how we should weigh this factor. We therefore hold that the fourth
   factor is neutral.
                                                 (5)
           The fifth Hickman factor is whether “the duration of the work is for a
   specific time and not subject to termination or discontinuance at the will of
   either side without a corresponding liability for its breach[.]”23 This factor



   operational control.” (quoting Duplantis v. Shell Offshore, Inc., 948 F.2d 187, 193 (5th Cir.
   1991))).
           21
                TIG, 276 F.3d at 759.
           22
                Carpenter, 825 So. 2d at 1129.
           23
             Id. Here too, Louisiana courts have found that certain facts make this factor
   weigh against finding an independent-contractor relationship—for instance, if one party




                                                  8
Case: 20-40811        Document: 00516110190               Page: 9     Date Filed: 11/29/2021




                                           No. 20-40811


   weighs in both Defendants’ favor. No evidence supports and Coleman does
   not argue that BP could unilaterally terminate Brand. Coleman does argue,
   though, that Grand Isle could. He quotes the Grand Isle–Brand contract:
   “[Grand Isle] may terminate any particular work or service being performed
   under this contract at any time at its sole discretion.” Coleman contends that
   this clause is an at-will-termination-without-liability provision. We disagree.
   We construe contracts by reading them as a whole.24 The contract’s
   preceding sentence expressly provides that “termination” would not relieve
   either party “of its respective obligations and liabilities arising from or
   incident to work performed or services rendered.” Simply put, Grand Isle
   could terminate the contract at will, but Brand would still have a claim for
   breach. Therefore, this clause is no evidence that Grand Isle could terminate
   Brand at will without incurring liability for breach.
                                       *        *         *
           In sum, the Hickman factors weigh in favor of holding that Brand was
   Grand Isle and BP’s independent contractor. For Grand Isle, the first, third,
   and fifth factors weigh in favor of an independent-contractor relationship.
   Only the second factor casts some doubt on that conclusion. But standing
   alone, that one factor in this case is not enough for a reasonable jury to return
   a verdict that Brand was Grand Isle’s employee. The answer is even clearer
   for BP. No factor casts doubt on Brand’s status as BP’s independent
   contractor. Therefore, a reasonable jury could not return a verdict that Brand
   was BP’s employee either.



   may unilaterally terminate the contract without liability for breach. Simon, 297 So. 3d at
   155–56.
           24
             Ogea v. Loffland Bros. Co., 622 F.2d 186, 189 (5th Cir. 1980) (declining to adopt
   a contractual interpretation that “would ignore the well-recognized principle under
   Louisiana law that [a] contract must be viewed as a whole” (citation omitted)).




                                                9
Case: 20-40811          Document: 00516110190             Page: 10      Date Filed: 11/29/2021




                                           No. 20-40811


                                                B
           Coleman’s second vicarious-liability theory is that even if Brand was
   an independent contractor, Defendants are still vicariously liable because
   they exercised operational control over Brand. Though the independent-
   contractor rule generally bars vicarious liability, some exceptions apply. One
   is the operational-control exception. As we have recognized before, when a
   principal either “retains”25 or “exercises” operational control over the
   independent contractor’s acts, then the principal remains vicariously liable.26
   Retention and actual exercise of control do not weigh equally. We clarified in
   Echeverry v. Jazz Casino Co. that contractual retention weighs heavier.27 The
   district court found that the operational-control exception did not apply as to
   either BP or Grand Isle. Coleman disputes this on two fronts. He attacks
   both the standard that the district court used and its application. We agree
   with the district court.
                                                (1)
           Coleman argues that the district court applied too-narrow a standard
   in deciding operational control. Coleman argues that operational control
   exists anytime a principal does not give an independent contractor
   “complete” or “absolute freedom to perform work as [it] deem[s] fit.”
           Coleman’s standard is much too broad. The district court faithfully
   applied the operational-control standard that we have articulated before:


           25
                Graham, 21 F.3d at 645.
           26
                Bartholomew v. CNG Producing Co., 832 F.2d 326, 329 (5th Cir. 1987).
           27
               See 988 F.3d 221, 232 (5th Cir. 2021) (“The supervision and control that is
   actually exercised by the principal is less important than the right to control that is
   contractually reserved.”); see also Sandbom v. BASF Wyandotte, Corp., 674 So. 2d 349, 354
   (La. Ct. App. 1996) (“The decisive element is whether the principal has retained the right
   of direct supervision of the step-by-step process of accomplishing the work.”).




                                                10
Case: 20-40811          Document: 00516110190                Page: 11       Date Filed: 11/29/2021




                                             No. 20-40811


   Operational control requires evidence of “direct supervision” by the
   principal “over the step-by-step process of accomplishing the work.”28 That
   standard is not met merely because the principal contractually retained
   general rights—for example, the right to “order the work stopped or
   resumed,” “inspect its progress,” “receive reports,” 29 or demand that an
   independent contractor develop and implement safety procedures. 30 Neither
   is that standard met merely because a principal keeps a representative
   physically present at the jobsite to ensure compliance with the contract.31
           Therefore, we disagree with Coleman’s operational-control-
   exception formulation. The district court got the standard right.
                                                  (2)
           Coleman further contends that he raised a fact dispute under the
   operational-control standard. Applying the above standard, we disagree.
   Coleman argues that Defendants exercised operational control by giving
   Brand work priorities. But setting general work priorities does not prescribe
   the step-by-step process for building scaffolding. Coleman argues that BP
   and Grand Isle established operational control by requiring compliance with
   BP safety rules. But safety rules generally do not establish operational control
   as a matter of public policy. Coleman argues Grand Isle established


           28
                Fruge ex rel. Fruge v. Parker Drilling Co., 337 F.3d 558, 561 (5th Cir. 2003).
           29
             Renwick v. PNK Lake Charles, L.L.C., 901 F.3d 605, 613 (5th Cir. 2018) (quoting
   LeJune, 950 F.2d at 270).
           30
              Duplantis, 948 F.2d at 193; see also Davenport, 569 So. 2d at 28 (declining to hold
   that imposing safety procedures can create vicarious liability through the operational-
   control exception because it would “encourag[e] owners to ignore and condone safety
   violations by independent contractors in order to avoid liability”).
           31
             Davenport, 569 So. at 28 (“The fact that [the principal’s] personnel may have
   pointed out obvious violations of safety rules and may have sought to have them corrected
   does not make [the principal] liable for the consequences of such violations.”).




                                                   11
Case: 20-40811        Document: 00516110190              Page: 12       Date Filed: 11/29/2021




                                          No. 20-40811


   operational control by having on-site supervisors that determined the
   equipment to be issued and used. Even accepting this as true, this actual
   exercise of control is less weighty than what the Grand Isle-Brand contract
   provided: that Grand Isle would leave to Brand “the methods and details of
   performance, Grand Isle being interested only in the results obtained, and
   having no control over the manner and method of performance.” Moreover,
   providing tools does not equate to giving step-by-step instructions on how to
   build scaffolding. Finally, Coleman argues that Defendants exercised
   operational control by directing or “influenc[ing]” Brand when to “begin its
   work.” Even assuming they did, that falls squarely within a principal’s
   general right to order the work stopped or resumed.
                                               C
           Coleman’s third vicarious-liability theory is that even if Brand was an
   independent contractor, then there is still a fact dispute over Defendants’
   vicarious liability under the unsafe-work-practices exception. When a
   principal “expressly or impliedly authorizes an unsafe practice,” then the
   principal remains vicariously liable.32 We agree with the district court: No
   genuine dispute of material fact exists on this issue.




           32
              Bartholomew, 832 F.2d at 329 (quoting Ewell v. Petro Processors of La., Inc., 364
   So. 2d 604, 606–07 (La. Ct. App. 1978)). Our cases have sometimes referred to the unsafe-
   work-practices exception collectively with the operational-control exception. See, e.g.,
   Voces v. Energy Res. Tech., G.O.M., L.L.C., 704 F. App’x 345, 349 (5th Cir. 2017) (per
   curiam) (labeling both “the operational control exception”). We note, however, that both
   are distinguishable exceptions to the independent-contractor rule under Louisiana law,
   complete with bespoke inquiries.




                                               12
Case: 20-40811           Document: 00516110190         Page: 13      Date Filed: 11/29/2021




                                        No. 20-40811


                                             (1)
           We recently explained in Echeverry that the unsafe-work-practices
   exception applies only when the principal “expressly or impliedly authorized
   the particular manner” which rendered the work unsafe.33 Observing but
   failing to object to an unsafe work practice does not create a fact dispute.34
   And if the independent contractor “participated” in deciding to use the
   unsafe work practice, that also “weighs heavily against” finding a fact
   dispute.35 Still, defining the unsafe work practice is no easy task. It first
   “requires determining at what level of generality to view the work
   practice.”36 That means “start[ing] with the underlying action” and then
   “add[ing] some specifics of the occasion.”37
           The parties disagree about what the unsafe work practice was.
   Coleman contends that it was “[p]erforming scaffolding work in inclement
   weather.” The inclement weather being the “dangerous wind speeds” that
   day. Grand Isle appears to accept Coleman’s framing, but BP does not. BP
   contends that the unsafe work practice was “using a scaffolding board on an
   offshore platform” and then “carrying [it] in gusting winds.”
           Our decision in Echeverry is instructive in deciding between the
   parties’ competing definitions. In Echeverry, a casino hired a wildlife-removal
   company to remove birds from palm trees. The removal company injured a


           33
             Echeverry, 988 F.3d at 233 (quoting Davis v. Dynamic Offshore Res., L.L.C., 865
   F.3d 235, 236 (5th Cir. 2017)).
           34
             See id. (“A company man’s observing and failing to object to the independent
   contractor’s unsafe work practices is insufficient evidence of authorization to defeat a
   motion for summary judgment.”).
           35
                Id.
           36
                Id.
           37
                Id. at 234.




                                              13
Case: 20-40811           Document: 00516110190       Page: 14   Date Filed: 11/29/2021




                                      No. 20-40811


   pedestrian that was standing at a crosswalk by running her over with the
   manlift it was using for the work. The “flagman” had failed to alert her to its
   approach.38 Under those facts, the underlying action was “using a manlift.”39
   After adding occasion specifics, the unsafe work practice became “moving a
   manlift against vehicular traffic at a busy intersection when there was
   substantial pedestrian traffic.”40
          Using Echeverry as our guide, we agree with BP’s formulation.
   Specifically, the underlying action in Echeverry tracked the instrumentality
   that caused injury (the manlift) and not the work’s overall purpose (bird
   removal). Here the work’s purpose was to build scaffolding. But the
   instrumentality that caused Coleman’s injury was the scaffolding board. As
   for the occasion specifics, in Echeverry we focused on what specifically made
   the underlying action unsafe: using a manlift “against vehicular traffic”; “at
   a busy intersection”; and while “there was substantial pedestrian traffic.”41
   Here what specifically made using a scaffolding board unsafe was using it on
   an offshore platform while winds were gusting. Therefore, we agree with
   BP’s unsafe-work-practices articulation: carrying scaffolding boards on an
   offshore platform in gusting winds.
                                          (2)
          No evidence supports that Defendants expressly or impliedly
   authorized Coleman to carry scaffolding boards on an offshore platform in
   gusting winds. Coleman points to how BP transferred him to the platform in
   an overloaded personnel basket in wind speeds exceeding BP’s safety rules,


          38
               Id. at 227.
          39
               Id. at 234.
          40
               Id.
          41
               See id.




                                           14
Case: 20-40811         Document: 00516110190             Page: 15       Date Filed: 11/29/2021




                                          No. 20-40811


   and that Defendants had a pecuniary motive to resume work after a multi-day
   work stoppage. However Coleman got to the platform and whatever
   Defendants’ motives at the time, though, we have already discussed how
   Brand retained control over deciding when to work. And the record is clear:
   Brand chose to build scaffolding that day despite the wind speeds. Even if
   Defendants “influenced” that decision, Brand’s participation in it weighs
   heavily against finding a genuine fact dispute. And once the work started, that
   BP and Grand Isle supervisors stood by and did nothing to stop Brand cannot
   create a fact dispute either.
                                               IV
           Coleman contends that even if the independent-contractor rule bars
   holding Defendants vicariously liable for his injuries, then each is still directly
   liable for its own negligence. Adopting Louisiana law, we have explained
   before that a principal owes “no duty” to its independent contractors “to
   provide a safe work place.”42 But the no-duty rule does not apply when the
   principal either affirmatively assumes that duty43 or creates a workplace
   hazard.44 Coleman contends that a fact dispute exists for both exceptions.
   The district court disagreed. We agree with the district court.




           42
                Graham, 21 F.3d at 647.
           43
             Cf. id. (recognizing that a principal can “assume an ex-contract duty to provide
   a safe work place,” but rejecting that the principal had in that case).
           44
             Cf. Zephrin v. Conoco Oil Co., Inc., 884 F.2d 212, 213 (5th Cir. 1989) (“This court
   has consistently held . . . that a principal . . . who hires an independent contractor, over
   which it exercises no operational control, has no duty to remedy hazards created by its
   independent contractors.” (citations omitted)).




                                                15
Case: 20-40811         Document: 00516110190            Page: 16   Date Filed: 11/29/2021




                                         No. 20-40811


                                              A
          For a principal to affirmatively assume a duty to provide its
   independent contractors with a safe workplace, it must do more than merely
   observe unsafe work habits.45 That more can be met, though, when the
   principal “voluntarily and affirmatively” goes beyond the contract to
   “reprimand[] the independent contractor for various safety violations.” 46
   The key, however, is that the injury must be caused by induced reliance on
   the principal’s safety rules. Merely providing general safety rules is not
   enough.47 Applying this standard, no evidence supports that either
   Defendant assumed a duty to keep Coleman safe.
                                             (1)
          Coleman contends that a genuine fact dispute exists over whether BP
   assumed a duty towards him. We disagree. Coleman argues that BP assumed
   a duty by enforcing safety rules on the platform. But no evidence supports
   that these safety rules governed carrying scaffolding boards in gusting winds.
   Coleman argues that BP assumed a duty by stationing safety supervisors on
   the platform. But merely observing an unsafe work practice is not enough to
   assume a duty. Coleman argues that BP’s safety supervisors had the
   authority to and actually did determine the “applicable” safety equipment
   used on the platform. No evidence supports that contention. The deposition
   Coleman cites to in support is actually for a Grand Isle employee, not a BP
   employee. Further, the BP-Grand Isle contract expressly provided that



          45
               Graham, 21 F.3d at 648.
          46
               Id.
          47
              See LeJune, 950 F.2d at 271 (“Nothing in the record before us, however,
   indicates that LeJeune was painting the rack on some kind of reliance induced by the
   Manual.”).




                                              16
Case: 20-40811       Document: 00516110190              Page: 17       Date Filed: 11/29/2021




                                         No. 20-40811


   Grand Isle would “take full responsibility for the . . . safety of all its
   operations and methods necessary” to build the scaffolding.
                                              (2)
           Coleman also argues that Grand Isle assumed a duty towards him. We
   disagree with most of his arguments for many of the same reasons that we
   reject that BP assumed a duty. No evidence supports that Grand Isle
   enforced safety rules over carrying scaffolding boards in gusting winds. And
   Grand Isle did not assume a duty merely based on what its safety supervisors
   observed.
           Admittedly, though, Grand Isle’s safety supervisors were more
   involved than BP’s in one respect—issuing safety equipment. Coleman
   points to how Grand Isle’s employee admitted at deposition that its safety
   supervisors determined “all applicable equipment” to be “used” by Brand
   on the platform. But that does not matter here. At most it supports a
   reasonable inference that Grand Isle undertook a duty to issue Coleman
   safety equipment applicable for building scaffolding. But it would be
   unreasonable for a jury to conclude from this evidence that Grand Isle
   undertook a broader duty to protect Coleman from all hazards on the
   platform. In fact, the record directly contradicts such a broad proposition. In
   its contract with Grand Isle, Brand expressly warranted that its workers could
   perform the work “safely.” Moreover, nothing in the record supports that
   some unspecified piece of non-issued equipment would have or could have
   prevented Coleman’s injury. Therefore, Grand Isle’s admission does not
   change our analysis.48




           48
             See Zervas v. Faulkner, 861 F.2d 823, 836–37 (5th Cir. 1988) (equating an “overly
   attenuated chain of inferences” with “speculation and conjecture”).




                                               17
Case: 20-40811         Document: 00516110190              Page: 18   Date Filed: 11/29/2021




                                           No. 20-40811


                                                 B
          Coleman finally argues that Defendants were independently negligent
   because they created the hazard that injured him. We disagree. As we have
   already noted, a principal is not liable for injuries sustained by its independent
   contractor when the independent contractor “created” the hazard.49 A
   principal does not create the hazard when it does not “control the operation
   of the particular activity during which the plaintiff was allegedly injured.” 50
   Simply put, a reasonable jury could not conclude on this evidence that
   Defendants controlled the hazard that Coleman alleges injured him: the
   decision to start working in high winds. Coleman argues that Defendants
   controlled the decision to start work since BP controlled the decision over
   when to transport Brand employees to the platform. But deciding when to
   transport is not the same thing as deciding when to start building scaffolding.
   And on that front, the record not only reflects that Brand independently
   decided that “now [is] the right time to [do] the work,” but also that
   everyone on the platform had the authority to stop working if conditions were
   unsafe. While Coleman contends he feared for his job if he exercised his stop-
   work authority, no evidence supports that Brand harbored similar fears if it
   did.
                                                 V
          As to these Defendants, the district court got it right—a reasonable
   jury could not conclude on this record that either Defendant is vicariously or
   directly liable for Coleman’s back injury. Therefore, we AFFIRM the
   district court.



          49
               E.g., Zephrin, 884 F.2d at 213.
          50
               Id.




                                                 18